Citation Nr: 0804595	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-32 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for back disability.

4.  Entitlement to a rating in excess of 10 percent for 
status post internal derangement of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel
INTRODUCTION

The veteran had active military service from August 2001 to 
May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The record shows that following his last left knee surgery in 
September 2005, the veteran exhibited left leg numbness, 
although physical examination showed that his sensation was 
largely intact to pinprick.  The issue of entitlement to 
service connection on a secondary basis for neurological 
impairment of the left lower extremity is raised by the 
record, and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A chronic right shoulder disorder was not present in 
service; right shoulder disability did not originate during 
the veteran's period of service, and is not otherwise related 
to that period of service.

2.  A chronic left shoulder disorder was not present in 
service; left shoulder disability did not originate during 
the veteran's period of service, and is not otherwise related 
to that period of service.

3.  A chronic back disorder was not present in service; back 
disability did not originate during the veteran's period of 
service, and is not otherwise related to that period of 
service.

4.  The veteran's left knee disability is manifested by pain, 
swelling, effusion, locking, and by weakness, but not by 
flexion limited to 15 degrees, limitation of extension, 
impairment of the tibia or fibula, or substantial functional 
impairment.


CONCLUSIONS OF LAW

1.  Right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  Back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.  The criteria for a 20 percent evaluation for status post 
internal derangement of the left knee for the period from May 
13, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 
5260, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to notify and assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In the present case, VA provided the veteran with the 
contemplated notice in a June 2004 correspondence.  Although 
that letter addressed claims for service connection, rather 
than those for higher initial ratings, the Board points out 
that once service connection for left knee disability was 
granted in October 2004, and the initial rating and effective 
date were assigned, the veteran's left knee claim was 
substantiated, and VA had no further notice obligations under 
38 U.S.C.A. § 5103(a).  The record reflects that he did 
receive the notice to which he is entitled under 38 U.S.C.A. 
§§ 5103A and 7105, including through the issuance of an 
August 2005 statement of the case.  See Dingess/Hartman, 19 
Vet. App. at 490-91 (finding that once the underlying service 
connection claim has been granted, the claim has been 
substantiated, and further 5103(a) notice is not required as 
to the downstream elements.  Other statutory and regulatory 
provisions, such as 38 U.S.C.A. §§ 5103A and 7105(d), are in 
place to ensure a claimant receives assistance throughout the 
appeals process).

In any event, even assuming a notice deficiency in the June 
2004 letter as to any prospective initial rating and 
effective date assigned, the Board points out that the RO 
provided him with notice specific to those elements in a 
March 2006 correspondence.  Although this notice followed the 
adverse action from which this appeal originates, his left 
knee claim was readjudicated in a December 2006 supplemental 
statement of the case, and there consequently is no prejudice 
flowing from the timing of notice in this case.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323-24  (Fed. Cir. 2007) (a 
supplemental statement of the case can serve as a means of 
readjudication following 38 U.S.C.A. § 5103(a)-compliant 
notice; where such notice is followed by a readjudication, 
any timing error is cured). 

In short, the June 2004 and March 2006 notice letters 
collectively provided 38 U.S.C.A. § 5103(a)-compliant notice, 
and any timing deficiency has been cured by the issuance of 
the December 2006 supplemental statement of the case, 
obviating any need to address whether the veteran was 
prejudiced in this case.  Compare Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007) (holding that any error in a 
Veterans Claims Assistance Act notice should be presumed 
prejudicial, and that VA has the burden of rebutting this 
presumption).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. Jan. 30, 2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the left knee disorder, a different procedural posture than 
that addressed in Vazquez-Flores.  The Board therefore finds 
the holdings in the above case inapplicable to this appeal.

Based on the procedural history of this case, the Board 
concludes that VA has complied with any duty to notify 
obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  He requested a hearing before a 
Decision Review Officer, but failed, without explanation, to 
report for his requested hearing in May 2006.

The record also reflects that the veteran was afforded a June 
2004 VA examination in connection with his claim.  
Unfortunately, the examiner did not provide opinions 
regarding whether the veteran's claimed back and bilateral 
shoulder disorders were chronic in nature, or whether they 
were otherwise etiologically related to service.  In 
addition, the record shows that the veteran underwent left 
knee surgery in September 2005, rendering the current 
disability status of his knee unclear.  The record reflects 
that the veteran was scheduled for a VA examination in 
October 2006 to provide the required evidence for each of his 
claims.  Notice of this examination was sent to the last 
address he reported to VA, but was returned as undeliverable, 
and he failed to report for the examination.  He contacted VA 
the day of the examination, providing an updated address and 
requesting that VA reschedule him for an examination.  

The record shows that the veteran's examinations were 
rescheduled for later in October 2006.  The notice letter was 
sent to his updated address, and he was personally informed 
by VA personnel of the examination.  The letter notified him 
that if he failed to report, his claim would be decided based 
on the evidence of record.  The veteran failed, without 
explanation, to report.  He was advised of his failure to 
report in the December 2005 supplemental statement of the 
case.  To date, he has not provided an explanation for his 
failure to report, or requested that VA reschedule him again.

The duty to assist is not always a one-way street, and if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Given that the 
veteran twice, and without explanation or other evidence of 
good cause, failed to attend VA examinations scheduled for 
the purpose of obtaining evidence necessary to decide his 
claims, the Board will adjudicate the claims based on the 
evidence of record.  See 38 C.F.R. § 3.655(b) (when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record); Turk v. 
Peake, No. 06-0069 (U.S. Vet. App. Jan. 31, 2008) (where a 
veteran fails to report for an examination in an appeal from 
the initial rating assigned a disability, VA must decide the 
claim based on the evidence of record, rather than summarily 
deny the claim).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

II.  Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 





A.  Shoulders

Factual background

The service medical records show that in January 2004, the 
veteran reported a two-year history of shoulder pain from 
jarring himself while driving a vehicle; he was diagnosed as 
having chronic left shoulder pain.  Other records document 
complaints of shoulder dislocations that he reportedly self-
reduced; physical examinations on those occasions were silent 
for any identified shoulder abnormalities.  At his discharge 
examination, the veteran reported experiencing shoulder pain; 
physical examination was normal, no diagnosis of an 
associated condition was rendered, and the veteran was 
advised to follow up on his complaints as needed.

In statements on file, the veteran maintains that he 
experiences "chronic" bilateral shoulder pain.

When examined by VA in June 2004, the veteran reported 
experiencing right and left shoulder pain.  Physical 
examination and X-ray studies were normal.  The examiner 
diagnosed bilateral shoulder strain.  The examiner did not 
address the etiology of the diagnosed disorders.

VA and private treatment records for June 2004 to July 2006 
contain reference to complaints of shoulder pain in June 
2004.  The records do not further reference such complaints, 
and do not contain either a diagnosis of an associated 
disability, or speculation as to the etiology of the 
complaints.

Analysis

Although the veteran was treated for shoulder pain in 
service, his complaints were never attributed to a chronic 
condition, or to any underlying pathology, including shoulder 
strain.  He was diagnosed in January 2004 with "chronic" 
left shoulder pain, but physical examinations in service of 
both shoulders were normal, and no diagnosis of a right or 
left shoulder disability was rendered.  The Board points out 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Nor were his complaints at the 
discharge examination corroborated by abnormal physical 
findings, or otherwise attributed to a disorder.

Although the June 2004 examiner diagnosed bilateral shoulder 
strain, the examiner did not address the etiology of the 
right or left shoulder disorder.  The Board points out that 
the examination occurred more than a month following the 
veteran's discharge from service, and as noted above, the 
veteran was never diagnosed as having any right or left 
shoulder disorder in service.  The only diagnosis in service 
was that of left shoulder pain.

Moreover, the record since June 2004 is devoid of any medical 
evidence referring to any shoulder complaints, finding, or 
diagnosis of disability.  Nor does the record contain any 
opinion, other than that of the veteran, suggesting that any 
current bilateral shoulder disorder is related to service.  
Although the veteran himself believes he has a chronic right 
and left shoulder disorder originating from service, as a 
layperson, he is not competent to opine as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Moreover, while he is competent to report symptoms 
such as shoulder pain since service, he does not possess the 
requisite competence to relate any present shoulder disorder 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 
488, 496-97 (1997).  In other words, even assuming he still 
has a right or left shoulder strain, he is not competent to 
establish that the shoulder pain complaints he has 
experienced since service are associated with the strain 
disorder.

The Board recognizes that the veteran's report of symptoms in 
service and thereafter would normally trigger VA's duty to 
provide him with an examination.  In point of fact, VA in 
fact did twice schedule him for an examination to determine 
whether service connection for right and left shoulder 
disorders was warranted, but he failed on both occasions, and 
without good cause, to appear.  The Board consequently must 
base its decision in this case on the evidence of record.

In sum, the veteran was never diagnosed as having a right or 
left shoulder disability in service, and there is no 
competent evidence relating the bilateral shoulder strain 
diagnosed shortly after service (but not since) to his period 
of service.  Under these circumstances, the Board must 
conclude that the preponderance of the evidence is against 
the claims.  The claims for service connection for right and 
left shoulder disabilities are denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

B.  Back disability

Factual background

The service medical records show that when examined for 
service entrance in September 2000, the veteran reported 
receiving chiropractic treatment at some point for muscle 
spasm.  Physical examination was negative, and no diagnosis 
of a back disorder was entered by the examining physician.  
The records show that the veteran presented with low back 
complaints in May 2002 following a recent motor vehicle 
accident (MVA).  He was diagnosed as having lumbar strain and 
placed on a profile.  In January 2004 he reported 
experiencing back pain from jarring himself while driving; he 
was not diagnosed as having an associated disorder.  In 
February 2004 he reported falling on his back and 
experiencing associated pain.  He was diagnosed as having 
chronic back pain.  He reported back pain at his discharge 
examination, but physical examination was negative, and he 
was advised to follow up as needed.
 
In statements on file, the veteran maintains that he 
experiences "chronic" back pain/misalignment.

When examined by VA in June 2004, the veteran reported 
experiencing back pain in service and thereafter.  Physical 
examination showed normal range of motion, and X-ray studies 
of the spine were normal.  The examiner diagnosed back 
strain.  The examiner did not address the etiology of that 
disorder.

VA and private treatment records for June 2004 to July 2006 
contain reference to complaints of back pain in June 2004.  
The records do not further reference such complaints, and do 
not contain either a diagnosis of an associated disability, 
or reference to the etiology of any back disorder.

Analysis

The Board initially notes that the RO determined that any 
back disorder the veteran has would have pre-existed service 
because he reported treatment by a chiropractor at his 
entrance examination.  In the absence, however, of any 
notation of a back disorder or other abnormality at 
enlistment, and especially given the absence of any competent 
evidence of an actual disorder treated by the chiropractor, 
the Board finds that the veteran is entitled to the 
presumption that he was in sound condition at the time he 
enrolled in service.  

Although the veteran was treated for lumbar strain in May 
2002, the records are silent for any further reference to a 
diagnosed back disorder.  The service records document 
continued complaints of back pain, but a diagnosis of 
disability was not entered.  He was instead diagnosed at one 
point with chronic back pain.  The discharge examiner found 
no physical abnormalities to account for his back complaints, 
and entered no diagnosis.

The June 2004 examiner, although diagnosing back strain, 
notably did not address the etiology of the disorder.  As 
noted previously, the examination occurred more than a month 
following the veteran's discharge from service.  In addition, 
other than a reference in June 2004 to back pain, the post-
service treatment records are silent for any reference to 
back complaints, finding, or diagnosis of disability.  Nor 
does the record contain any opinion, other than that of the 
veteran, suggesting that any current back disorder is related 
to service.  

The veteran himself believes he has a chronic back disorder 
originating from service.  As previously discussed, however, 
he is not competent to either opine as to medical causation 
in this case, or to relate those symptoms he is competent to 
observe to the back strain he experienced in service, or to 
any other back disorder.

The Board again points out that VA twice scheduled him for a 
VA examination to determine whether service connection was 
warranted in this case.  He failed on both occasions to 
appear, and the Board must at this point decide his claim on 
the evidence of record.  That evidence shows treatment on one 
occasion in service for low back strain, with no further 
diagnosis of back disability in service.  As noted 
previously, while he was diagnosed as having chronic low back 
pain, without an underlying pathology to account for the 
pain, the pain does not constitute a disability for VA 
purposes.  Several weeks following service, he was diagnosed 
as having back strain, but the examiner did not indicate it 
was linked to service.  No further diagnosis of back 
disability is present in the record, and there is no 
competent evidence linking any back disorder to service.
 
In light of the above, the Board finds that the preponderance 
of the evidence is against the claim.  Service connection for 
back disability is denied.  


II.  Initial disability rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected left knee disorder.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Factual background

As noted in the Introduction, the veteran's period of service 
ended in May 2004.  Service connection for status post 
internal derangement of the left knee was granted in October 
2004, with an initial assigned evaluation of 10 percent, 
effective May 13, 2004.  In February 2007, the RO assigned 
the veteran a temporary total evaluation for the left knee 
disorder effective from September 20, 2005, to November 30, 
2005, with an assigned 10 percent evaluation for the period 
from December 1, 2005.

The service medical records show that the veteran injured his 
left knee in August 2002 and May 2003, and that in July 2003 
he underwent arthroscopy with synovial debridement; the 
postoperative diagnosis was strain of the anterior cruciate 
ligament (ACL).  He continued to experience knee locking 
later in July 2003.  By August 2003 he exhibited normal range 
of left knee motion and strength.  He injured the knee again 
in January 2004, but demonstrated full range of knee motion 
despite magnetic resonance imaging (MRI) evidence of an ACL 
tear with functional instability.

The veteran attended a VA examination in June 2004.  He 
denied using a cane or brace for his knee.  He reported 
experiencing daily knee pain, with flare ups occurring up to 
7 days in a week, and lasting from 20 to 60 minutes.  He 
indicated that he could not run, and experienced difficulty 
with traversing stairs and mounting his work equipment.  
Physical examination showed that his gait was normal.  He was 
able to flex his left knee to 125 degrees.  The examiner 
indicated that the knee did not extend.  The knee was stable.  
X-ray studies of the joint were normal.  The examiner 
diagnosed left knee torn ACL with minimal pain and mild 
painful motion.

VA and private treatment records for June 2004 to July 2006 
document complaints of left knee instability, tenderness, 
giving way, locking, and catching which the veteran reported 
impacted on his ability to work driving heavy equipment.  
Physical examination demonstrated knee effusion.  He 
exhibited left knee extension to 0 degrees and flexion to 125 
degrees, with pain on flexion beyond 115 degrees.  His knee 
was stable, with powerful strength.  An MRI study in August 
2005 revealed complete ACL disruption, and medial and lateral 
meniscus tears.  The veteran underwent arthroscopic ACL 
reconstruction and a partial medial and lateral meniscectomy 
in September 2005.  When examined in October 2005, he 
complained of left knee numbness, swelling, balance loss, and 
pain at the extremes of flexion.  He reported that he 
continued to play soccer and ride a dirt bike.  Physical 
examination revealed slight pronation, with left leg edema 
and muscle atrophy.  His lower extremity strength ranged from 
4/5 to 5/5.  He was able to extend the knee to 0 degrees, and 
flex it to 124 degrees, with pain at the extremes of motion.  
He was able to squat and lunge, and to balance on one foot.  
He exhibited left knee numbness and tenderness, but sensation 
was largely intact to pinprick.  Entries for June 2006 show 
that he sought medical clearance to stay home from work until 
July 2006, on account of a recent MVA. 



Analysis 

The RO rated the veteran's left knee disorder as 10 percent 
disabling under Diagnostic Code 5259.  Under that code, a 
maximum 10 percent evaluation is warranted for symptomatic 
removal of the semilunar cartilage.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Alternatively, a 20 percent evaluation 
is warranted for dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

A 10 percent evaluation is warranted for slight knee 
impairment with recurrent subluxation or lateral instability.  
A 20 percent evaluation is warranted for moderate knee 
impairment, and a 30 percent evaluation is warranted for 
severe knee impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

A 10 percent rating is warranted where flexion is limited to 
45 degrees, and a 20 percent rating is warranted where 
flexion is limited to 30 degrees.  A 30 percent rating is 
warranted where flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  A 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, and 
a 30 percent rating is warranted for extension limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Based on the medical evidence on file, Board finds that a 20 
percent evaluation, but not higher, is warranted for the 
veteran's left knee disorder under Diagnostic Code 5258.  In 
this regard the evidence is replete with diagnostic evidence 
of left ACL disruption and medial and lateral meniscus tears.  
Moreover, pain and effusion into the left knee is documented 
in the treatment records, and the veteran has reported (and 
service medical records demonstrated at one point) that his 
knee locks.  The veteran is competent to report knee locking, 
and the Board has no reason to question his credibility as to 
his current symptoms.  In light of the above, the Board finds 
that the veteran's disability picture with respect to the 
left knee is equivalent to dislocation of the semilunar 
cartilage, warranting assignment of a 20 percent evaluation.

With respect to an evaluation greater than 20 percent, the 
veteran has not at any point demonstrated even a compensable 
restriction in flexion or extension.  To the contrary, except 
during periods immediately following surgery, he has not 
demonstrated any limitation of extension, or flexion limited 
to less than 115 degrees.  The Board acknowledges that 
following his most recent surgery he experiences some 
weakness and atrophy in the left knee.  His knee is also 
typically painful.  Nevertheless, the record reflects that 
his strength is at least 4/5 in the left leg, and he 
demonstrates pain usually at the extremes of flexion.  The 
June 2004 examiner concluded that the knee pain was mild in 
nature.  Moreover, he is able to squat, lunge, and balance on 
one leg.  He also continues to play soccer and ride a dirt 
bike; those activities are not consistent with substantial 
functional impairment in the left knee from any pain and 
weakness.  In light of the above, and even when the evidence 
of painful motion, atrophy and weakness are considered, as 
well as his complaints of frequent flare ups, the Board 
concludes that the limitation in the veteran's flexion is not 
even remotely equivalent to motion limited to 15 degrees.  
Nor is there any basis on which to find that the functional 
impairment associated with the knee affects knee extension.  
Although the June 2004 examiner indicated that the knee did 
not extend, in the context of the veteran's performance on 
examination and as reflected in service and post service 
treatment records, the Board reads his comment as meaning 
that the veteran's extension was to 0 degrees, as opposed to 
the alternative reading that extension was severely limited.  
Consequently, a rating in excess of 20 percent under 
Diagnostic Codes 5260 or 5261 is not warranted.
 
Moreover, and despite the veteran's complaints to the 
contrary, no recurrent subluxation or lateral instability has 
been shown on clinical examination.  Nor is there evidence of 
malunion of the tibia and fibula.  Higher evaluations under 
Diagnostic Codes 5257 or 5262 therefore are not warranted.

The Board also notes that, in the absence of left knee 
arthritis or instability, or of any limitation of extension, 
separate evaluations for the components of the knee disorder 
are not assignable.  See VAOPGCPREC 23-97; VAOPGCPREC 9-2004.  
In addition, the veteran does not contend, and the evidence 
does not show, that any scars associated with the surgeries 
to the left knee warrant separate compensable evaluations.  

Accordingly, the Board concludes that a 20 percent 
evaluation, but not higher, is warranted for the left knee 
disability.  38 C.F.R. § 4.3.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran contends that his left 
knee disorder impacts his ability to work on heavy equipment 
associated with his occupation.  Notably, however, he does 
not contend, nor does the evidence show, that he has required 
sick leave to care for his knee, or that his knee has 
otherwise adversely affected his employment.  While he was 
off work in 2006 to recuperate, this followed an MVA, and not 
any reported knee problems.  Moreover, he still plays soccer, 
a sport requiring good knee functioning.  In short, the 
evidence simply does not show marked interference with 
employment, or a disability picture which would suggest such 
interference.  Nor does the evidence show frequent periods of 
hospitalization.  Thus, the record does not present an 
exceptional case where the veteran's currently assigned 
rating of 20 percent is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for the left knee disorder, assigned the veteran 
an effective date for the award of service connection of May 
13, 2004.  The Board has reviewed the evidence of record, 
including service medical records documenting surgery for an 
ACL repair, and concludes that the veteran's left knee 
disorder has warranted a 20 percent evaluation, but not 
higher, for the entire period from May 13, 2004.  Fenderson.  


ORDER

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for left shoulder 
disability is denied.

Entitlement to service connection for back disability is 
denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 20 percent initial disability 
rating for status post internal derangement of the left knee 
is granted for the entire period since May 13, 2004.




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


